            Case 1:18-cv-02929-RBW Document 3 Filed 12/17/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CAROL A. LEWIS, and DOUGLAS B.                                     Case No. 1:18-cv-02929
SARGENT, on behalf of themselves and all
others similarly situated,

       Plaintiffs,

       v.

ALEX AZAR, in his capacity as Secretary of the
United States Department of Health and Human Services,

   Defendant.


            NOTICE OF ERRATA REGARDING CLASS ACTION COMPLAINT


       Plaintiffs hereby submit a Notice of Errata regarding the Class Action Complaint [D.E.

1], which was originally filed in the United States District Court for the District of Columbia on

December 13, 2018. Plaintiffs inadvertently omitted the parties’ addresses on the case caption.

In compliance with LCvR 5.1(c)(1), Plaintiffs submit as Exhibit 1 the corrected case caption.
        Case 1:18-cv-02929-RBW Document 3 Filed 12/17/18 Page 2 of 2




Dated: December 17, 2018                 Respectfully submitted,

                                         /s/Jeffrey Blumenfeld
                                         D.C. Bar No. 181768
                                         LOWENSTEIN SANDLER LLP
                                         2200 Pennsylvania Avenue, NW
                                         Washington, DC 20037
                                         Telephone: (202) 753-3800
                                         Facsimile: (202) 753-3838
                                         jblumenfeld@lowenstein.com

                                         Attorneys for Plaintiffs


                                         Of Counsel, Pro Hac Vice Admission
                                         Subject to Motion:

                                         PARRISH LAW OFFICES
                                         James C. Pistorino
                                         788 Washington Road
                                         Pittsburgh, PA 15228
                                         Telephone: (412) 561-6250
                                         Facsimile: (412) 561-6253
                                         james@dparrishlaw.com

                                         Attorneys for Plaintiffs




                                     2
